257 F.2d 815
NATIONAL LABOR RELATIONS BOARD Petitioner,v.AMALGAMATED CLOTHING WORKERS OF AMERICA, AFL-CIO.
No. 16064.
United States Court of Appeals Eighth Circuit.
August 19, 1958.

On Petition for Enforcement of Order of National Labor Relations Board.
Thomas J. McDermott, Associate General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Philip Lampert, Chicago, Ill., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.